MAINE	SUPREME	JUDICIAL	COURT	                                      Reporter	of	Decisions	
Decision:	 2017	ME	142	
Docket:	   Ken-16-452	
Argued:	   May	9,	2017	     	     	     	      	    	      	
Decided:	  July	6,	2017	
Panel:	    SAUFLEY	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                       PETER	M.	BECKERMAN	
                                                 	
                                                v.	
                                                 	
                                        RICKY	CONANT	et	al.		
	
	
ALEXANDER,	J.	

        [¶1]		Ricky	and	Monica	Conant	appeal	from	a	judgment	entered	by	the	

Superior	 Court	 (Kennebec	 County,	 Wheeler,	 J.)	 following	 a	 three-day	 nonjury	

trial,	finding	that	Peter	M.	Beckerman	has	a	deeded	right-of-way	across	their	

property	over	the	existing	paved	driveway.		On	appeal,	the	Conants	argue	that	

the	 court	 erred	 in	 finding	 that	 (1)	 a	 deeded	 right-of-way	 exists	 over	 their	

property	 and	 (2)	 the	 right-of-way	 is	 located	 over	 their	 paved	 driveway.	 	 We	

affirm	the	judgment.1	




   1		The	Conants	also	argue	that	if	no	deeded	right-of-way	exists	we	should	decline	to	remand	for	

determination	of	whether	Beckerman	has	acquired	a	prescriptive	easement	because	a	prescriptive	
easement	cannot	be	established	as	a	matter	of	law	given	Beckerman’s	testimony	at	trial.		Because	
we	 affirm	 the	 trial	 court’s	 decision	 that	 a	 deeded	 right-of-way	 exists,	 the	 argument	 for	 remand	 is	
not	considered	further.	
2	

                                 I.		CASE	HISTORY	

	     [¶2]	 	 After	 considering	 all	 of	 the	 evidence	 presented	 during	 trial,	 the	

court	made	the	following	findings,	all	of	which	are	supported	by	evidence	in	

the	record.		Peter	M.	Beckerman	owns	a	waterfront	lot	(the	“Beckerman	lot”)	

on	Great	Pond	in	Rome.		Ricky	and	Monica	Conant	own	an	abutting	waterfront	

lot	 (the	 “Conant	 lot”).	 	 Ricky	 Conant	 also	 owns	 a	 second	 lot—abutting	 the	

Conant	 lot—located	 between	 the	 Beckerman	 lot	 and	 a	 private	 access	 road	

called	South	Crane	Lane.		That	second	lot	is	rented	to	its	former	owners,	Bruce	

and	Cynthia	Pooler	(the	“Pooler	lot”).	

	     [¶3]	 	 Before	 June	 5,	 1975,	 the	 Beckerman	 lot,	 the	 Conant	 lot,	 and	 the	

Pooler	lot	were	all	owned	by	Nettie	and	Edwin	Pooler.		The	Beckerman	lot	had	

been	 acquired	 from	 Anthony	 and	 Violet	 Dulac	 in	 September	 1971.	 	 On	

June	5,	1975,	Nettie	and	Edwin	conveyed	the	Pooler	lot	to	Bruce	and	Cynthia	

Pooler.	 	 Three	 years	 later,	 on	 December	 14,	 1978,	 Nettie	 conveyed	 the	

Beckerman	 lot	 to	 Willard	 and	 Elizabeth	 Haskell.	 	 Given	 the	 location	 of	 the	

Pooler	 lot,	 the	 newly	 created	 Beckerman	 lot	 did	 not	 have	 access	 to	 South	

Crane	 Lane.	 	 The	 1978	 deed	 conveying	 the	 Beckerman	 lot	 to	 the	 Haskells	

included	the	following	language:	

      Together	with	a	right-of-way	as	now	used	and	laid	out,	in	common	
      with	 others,	 to	 pass	 and	 repass	 to	 said	 premises,	 and	 subject	 to	
                                                                                                              3	

        the	 obligation	 of	 the	 Grantees	 herein,	 along	 with	 other	 cottage	
        owners	in	the	area,	to	share	in	seasonal	road	maintenance.	
	
	       [¶4]	 	 The	 Haskells	 subsequently	 conveyed	 the	 Beckerman	 lot	 to	

Beckerman	on	September	2,	1988.		Nettie	Pooler	conveyed	the	Conant	lot	to	

Rodney	 Pooler	 in	 1998,	 who	 then	 conveyed	 the	 lot	 to	 the	 Conants	 on	

August	8,	2005.	 	 Ricky	 Conant	 acquired	 the	 Pooler	 lot	 in	 2010	 and	 has	 been	

renting	it	to	Bruce	and	Cynthia	Pooler.	

        [¶5]	 	 In	 2000,	 Beckerman	 filed	 a	 complaint	 against	 Bruce,	 Cynthia,	

Rodney,	and	Nettie	Pooler	seeking	to	establish	the	location	of	the	boundaries	

among	 their	 properties.	 	 The	 parties	 entered	 into	 a	 consent	 order,	 in	 2002,	

that	 granted	 Beckerman	 a	 right-of-way	 over	 the	 Pooler	 lot	 from	 his	 lot	 to	

South	Crane	Lane.		Beckerman	filed	a	motion	for	contempt	on	July	16,	2012,	

alleging	that	the	Poolers	and	Conants	were	in	violation	of	that	consent	order.		

Following	 an	 April	 2014	 hearing,	 by	 order	 dated	 May	 21,	 2014,	 the	 court	

(Wheeler,	 J.)	 denied	 that	 motion.	 	 We	 affirmed	 that	 denial	 but	 vacated	 a	

separate	portion	of	the	court’s	order.2		See	Beckerman	v.	Pooler,	2015	ME	80,	

¶	15,	119	A.3d	74.	



   2	 	 We	 affirmed	 the	 denial	 of	 the	 motion	 for	 contempt	 but	 vacated	 the	 portion	 of	 the	 judgment	

determining	 that	 Beckerman	 did	 not	 have	 a	 deeded	 right-of-way	 over	 the	 Conant	 lot.	 	 See	
Beckerman	 v.	 Pooler,	 2015	 ME	 80,	 ¶	 15,	 119	 A.3d	 74.	 	 We	 held	 that	 resolution	 of	 the	 contempt	
motion	 did	 not	 call	 for	 the	 court	 to	 determine	 separately	 whether	 Beckerman	 had	 a	 deeded	
4	

	         [¶6]	 	 Also	 on	 July	 16,	 2012,	 Beckerman	 filed	 the	 complaint	 underlying	

this	appeal,	seeking	a	declaratory	judgment	that	he	has	a	right-of-way	over	the	

Conant	 lot	 by	 deed	 or,	 in	 the	 alternative,	 by	 prescriptive	 easement.	 	 The	

complaint	 also	 sought	 an	 injunction	 preventing	 the	 Conants	 from	 interfering	

with	his	right-of-way	over	the	Conant	lot.			

	         [¶7]	 	 The	 Conants	 counterclaimed,	 asserting	 one	 count	 of	 statutory	

nuisance	 pursuant	 to	 17	 M.R.S.	 §	 2701	 (2016),	 one	 count	 of	 common	 law	

nuisance,	and	one	count	of	trespass.		The	Conants	later	moved	to	dismiss	their	

trespass	claim,	which	the	court	granted	on	December	10,	2012.			

          [¶8]		A	three-day	nonjury	trial	was	held	on	November	23-25,	2015.3		By	

a	judgment	dated	May	12,	2016,	the	court	found	that	Beckerman	had	a	deeded	

right-of-way	over	the	Conant	lot,	and	it	apparently	determined	that	the	right-

of-way	existed	over	the	Conants’	paved	driveway.4		The	court	also	(1)	issued	a	

permanent	 injunction	 prohibiting	 the	 Conants	 from	 interfering	 with	 that	

right-of-way,	 (2)	 denied	 the	 Conants’	 nuisance	 counterclaims,	 and	 (3)	 found	


easement,	 which	 issue	 should	 have	 been	 litigated	 in	 a	 separate	 declaratory	 judgment	 action.	 	 Id.	
¶	12.	

     3	 	 The	 transcript	 of	 the	 testimony	 at	 the	 April	 2014	 hearing	 on	 the	 motion	 for	 contempt	 was	

admitted	 as	 evidence	 at	 the	 November	 2015	 trial.	 	 The	 trial	 court	 observed	 that	 this	 action	 had	
essentially	been	stayed	pending	resolution	of	the	2012	contempt	motion.			

     4		At	page	6	of	its	decision,	the	court	stated,	“The	Conants	will	have	to	share	their	driveway	with	

Mr.	Beckerman	.	.	.	.”		
                                                                                        5	

that	 any	 claim	 about	 whether	 the	 Conants	 had	 a	 right-of-way	 over	 the	

Beckerman	lot	had	been	abandoned.		Because	the	court	found	that	a	deeded	

right-of-way	 existed,	 it	 did	 not	 address	 Beckerman’s	 prescriptive	 easement	

claim.			

       [¶9]	 	 The	 court’s	 determination	 that	 Beckerman	 had	 a	 deeded	

right-of-way	 resulted	 from	 its	 finding	 that	 the	 1978	 deed	 language	 at	 issue	

was	 ambiguous	 because	 it	 was	 susceptible	 to	 two	 different	 interpretations.		

The	 court	 found	 that	 the	 phrases	 “in	 common	 with	 others”	 and	 “to	 share	 in	

seasonal	 road	 maintenance”	 seemed	 to	 refer	 to	 the	 South	 Crane	 Lane	

right-of-way,	while	the	phrase	“to	pass	and	repass	to	said	premises”	suggested	

a	 new	 right-of-way	 to	 access	 the	 Beckerman	 lot.	 	 Therefore,	 the	 court	

considered	 extrinsic	 evidence	 to	 determine	 the	 intent	 behind	 the	 1978	 deed	

language.			

       [¶10]	 	 In	 reviewing	 extrinsic	 evidence	 to	 determine	 the	 intent	 of	 the	

parties,	 the	 court	 stated	 that	 the	 intent	 was	 difficult	 to	 discern	 given	 that	

Nettie	 Pooler,	 the	 grantor,	 was	 deceased	 and	 the	 Haskells,	 the	 grantees,	 did	

not	testify	at	trial.		The	court	noted	that	the	only	admissible	evidence	on	this	

question—Bruce	 Pooler’s	 testimony	 that	 he	 had	 observed	 the	 Haskells	 and	

their	 service	 vehicles	 cross	 the	 Pooler	 lot	 to	 access	 the	 Beckerman	 lot—was	
6	

insufficient	 to	 allow	 it	 to	 determine	 the	 intent	 of	 Nettie	 Pooler	 in	 conveying	

the	 Beckerman	 lot	 to	 the	 Haskells.	 	 Given	 the	 lack	 of	 evidence,	 the	 court	

resorted	 to	 rules	 of	 construction	 and	 concluded	 that	 the	 parties	 would	 not	

have	intended	to	convey	a	“landlocked”	Beckerman	lot	with	no	access	to	South	

Crane	Lane.		The	court	further	concluded	that	the	right-of-way	“as	now	used	

and	laid	out,	in	common	with	others,	to	pass	and	repass	to	said	premises”	was	

located	 over	 the	 Conant	 lot	 because	 that	 was	 the	 only	 lot	 that	 Nettie	 Pooler	

owned	at	the	time	she	conveyed	the	otherwise	inaccessible	Beckerman	lot	to	

the	Haskells.	

         [¶11]		Beckerman	moved	to	alter	or	amend	the	judgment,	arguing	that	

he	 had	 not	 abandoned	 his	 claim	 regarding	 whether	 the	 Conants	 had	 a	

right-of-way	over	his	property,	and	requested	that	the	court	attach	an	exhibit	

specifically	 identifying	 the	 location	 of	 the	 deeded	 right-of-way.	 	 By	 order	

dated	September	21,	2016,	the	court	amended	the	judgment	to	clarify	that	the	

Conants	had	a	right-of-way	over	the	Beckerman	lot	only	for	ingress	and	egress	

from	 Great	 Pond	 for	 the	 purpose	 of	 launching	 boats.	 	 The	 order	 denied	

Beckerman’s	request	to	attach	an	exhibit	to	the	judgment	further	identifying	

the	 location	 of	 the	 right-of-way	 on	 the	 Conant	 lot.5	 	 The	 Conants	 did	 not	


     5	 	 The	 order	 also	 denied	 the	 Conants’	 request	 for	 oral	 argument	 and	 Beckerman’s	 contempt	

motion.		
                                                                                                    7	

request	 further	 findings	 of	 fact,	 M.R.	 Civ.	 P.	 52,	 following	 issuance	 of	 the	

original	 judgment	 or	 the	 amended	 judgment.	 	 The	 Conants	 timely	 appealed.		

See	14	M.R.S.	§	1851	(2016);	M.R.	App.	P.	2.	

	       [¶12]	 	 The	 Conants	 argue	 that	 the	 court	 erred	 in	 concluding	 that	

Beckerman	has	a	deeded	right-of-way	across	their	property.		Specifically,	they	

argue	 that	 (1)	 the	 language	 of	 the	 1978	 deed	 is	 unambiguous	 and	 does	 not	

confer	 a	 right-of-way	 across	 their	 property;	 (2)	the	 presumption	 applied	 by	

the	trial	court,	that	the	parties	would	not	intend	to	land	lock	the	Beckerman	

property,	was	improper	because	the	property	is	not	landlocked	as	a	matter	of	

law;	and	(3)	if	a	deeded	right-of-way	exists,	it	is	not	over	their	paved	driveway	

because	nothing	in	the	1978	deed	specifies	the	location	of	the	right-of-way.6	

                                      II.		LEGAL	ANALYSIS	

	       [¶13]	 	 The	 scope	 of	 a	 party’s	 deeded	 easement	 rights	 are	 determined	

from	 the	 language	 on	 the	 face	 of	 the	 deed.	 	 See	 Matteson	 v.	 Batchelder,	

2011	ME	 134,	 ¶	 16,	 32	 A.3d	 1059.	 	 A	 court	 may	 consider	 extrinsic	 evidence	

only	if	the	deed	language	is	ambiguous.		Id.		Language	is	ambiguous	when	it	is	

reasonably	 susceptible	 to	 different	 interpretations.	 	 See	 River	 Dale	 Ass’n	 v.	

    6		The	Conants	assert	that	any	existing	right-of-way	on	their	property	would	be	over	the	ten-foot	

strip	of	land	running	from	South	Crane	Lane	to	the	boat	launch	that	was	once	part	of	the	Beckerman	
and	Pooler	lots.		There	is	no	support	in	the	evidence	in	the	record	for	this	assertion,	and	it	is	not	
considered	further.	
8	

Bloss,	2006	ME	86,	¶	6,	901	A.2d	809. Whether	deed	language	is	ambiguous	is	

a	question	of	law	that	we	review	de	novo,	while	the	trial	court’s	determination	

of	 objective	 intent	 based	 on	 extrinsic	 evidence	 is	 a	 question	 of	 fact	 that	 we	

review	for	clear	error.7		Wardwell	v.	Duggins,	2016	ME	55,	¶	10,	136	A.3d	703.	

         [¶14]		“If	the	language	of	the	deed	is	ambiguous,	and	the	intention	of	the	

parties	is	in	doubt,	the	court	may	then	resort	to	rules	of	construction	and	may	

examine	 the	 deed	 in	 light	 of	 extrinsic	 circumstances	 surrounding	 its	

execution.”		McGeechan	v.	Sherwood,	2000	ME	188,	¶	24,	760	A.2d	1068.		“The	

parties’	 intent	 may	 be	 gleaned	 not	 only	 from	 the	 use	 of	 the	 land	 before	 the	

grant,	 but	 also	 the	 practical	 construction	 which	 the	 parties	 placed	 upon	

[the	deed]	 by	 their	 conduct.	 .	 .	 .”		 Anchors	 v.	 Manter,	 1998	 ME	 152,	 ¶	 18,	

714	A.2d	 134.	 	 “In	 the	 face	 of	 imprecision	 in	 a	 grant,	 the	 same	 types	

of	extrinsic	 evidence	that	 can	 be	 considered	 for	 the	 use	 of	 an	 easement	 are	

applicable	to	determine	its	location.”		Id.	¶	20	(emphasis	omitted).	

A.	      Deeded	Right-of-Way	

         [¶15]		The	language	at	issue	in	the	1978	deed	conveying	the	Beckerman	

lot	states:	


     7		Because	the	Conants	did	not	file	a	motion	for	additional	findings	of	fact,	we	will	infer	that	the	

court	found	the	facts	necessary	to	support	its	judgment	if	those	inferred	findings	are	supported	in	
the	record.		See	Blanchard	v.	Blanchard,	2016	ME	140,	¶	15,	148	A.3d	277.	
                                                                                                                 9	

         Together	with	a	right-of-way	as	now	used	and	laid	out,	in	common	
         with	 others,	 to	 pass	 and	 repass	 to	 said	 premises,	 and	 subject	 to	
         the	 obligation	 of	 the	 Grantees	 herein,	 along	 with	 other	 cottage	
         owners	in	the	area,	to	share	in	seasonal	road	maintenance.	
	
	        [¶16]	 	 As	 the	 trial	 court	 concluded,	 the	 deed	 language	 at	 issue	 is	

ambiguous	 because	 it	 is	 susceptible	 to	 two	 different	 interpretations.	 	 See	

River	Dale	 Ass’n,	 2006	 ME	 86,	 ¶	 6,	 901	 A.2d	 809.	 	 The	 phrases	 “in	 common	

with	others”	and	“to	share	in	seasonal	road	maintenance”	could	be	construed	

as	references	to	the	South	Crane	Lane	right-of-way,	while	the	phrases	“as	now	

used	 and	 laid	 out”	 and	 “to	 pass	 and	 repass	 to	 said	 premises”	 suggest	 a	 new	

right-of-way	to	and	from	the	Beckerman	lot.	

	        [¶17]		Because	the	original	parties	to	the	conveyance	did	not	testify,	and	

given	 the	 limited	 evidence	 regarding	 the	 intent	 of	 the	 conveying	 parties,	 the	

trial	 court	 concluded	 that	 there	 was	 insufficient	 extrinsic	 evidence	 to	

determine	 the	 parties’	 intent.	 	 Resorting	 to	 rules	 of	 construction,	 see	

McGeechan,	2000	ME	188,	¶	24,	760	A.2d	1068,	the	court	determined	that	the	

parties	would	not	have	intended	to	convey	a	lot	with	no	access	to	the	property	

from	 South	 Crane	 Lane.8	 	 This	 conclusion	 is	 consistent	 with	 the	 rule	 of	


    8	 	 The	 Conants	 argue	 that	 the	 Beckerman	 lot	 was	 not	 landlocked	 as	 a	 matter	 of	 law	 because	 it	

had	 water	 access.	 	 	 Although	 this	 is	 true	 regarding	 an	 easement	 by	 necessity,	 which	 will	 not	 be	
found	 when	 water	 access	 is	 available,	 see	 Amodeo	 v.	 Francis,	 681	 A.2d	 462,	 466	 (Me.	 1996),	 in	
attempting	 to	 ascertain	 the	 intent	 of	 the	 parties,	 the	 court	 could	 infer	 the	 parties	 would	 not	 have	
intended	 to	 land	 lock	 the	 parcel	 between	 Great	 Pond	 and	 the	 Pooler	 lot	 without	 access	 to	 South	
10	

construction	that	ambiguities	in	a	deed	are	to	be	resolved	against	the	grantor	

and	in	favor	of	the	grantee.		Cf.	id.	¶	36.	

        [¶18]	 	 In	 addition,	 the	 deed	 creating	 the	 Beckerman	 lot	 added	 the	

language	 “as	 now	 used	 and	 laid	 out”	 and	 “to	 pass	 and	 repass	 to	 said	

premises”—which	was	not	contained	in	previous	deeds—indicating	an	intent	

to	create	a	new	right-of-way	to	the	property	from	South	Crane	Lane.	

        [¶19]	 	 Therefore,	 the	 court	 did	 not	 err	 in	 determining	 that	 the	 1978	

deed	 language	 was	 ambiguous,	 with	 the	 ambiguity	 resolvable	 by	 concluding	

that	 the	 deed	 created	 a	 new	 right-of-way	 to	 access	 the	 Beckerman	 lot	 from	

South	 Crane	 Lane	 and	 a	 concurrent	 obligation	 to	 support	 maintenance	 of	

South	Crane	Lane.	

B.	     Location	of	Right-of-Way	

	       [¶20]		Because	the	trial	court	properly	determined	that	the	1978	deed	

created	a	right-of-way	to	access	the	Beckerman	lot	from	South	Crane	Lane,	we	

next	examine	the	trial	court’s	finding	that	the	deeded	right-of-way	exists	over	

the	Conants’	paved	driveway.	



Crane	 Lane.	 	 Without	 access	 to	 South	 Crane	 Lane	 there	 would	 have	 been	 no	 way	 to	 access	 the	
Beckerman	lot,	other	than	by	water,	which	the	court	was	entitled	to	find	was	unlikely	to	have	been	
the	 intent	 of	 the	 parties.	 	 Construing	 the	 deed	 language	 to	 confer	 access	 to	 the	 Beckerman	 lot	 via	
South	 Crane	 Lane—rather	 than	 Great	 Pond—does	 not	 produce	 an	 absurd	 result.	 	 See	 Taylor	 v.	
Hanson,	541	A.2d	155,	158	(Me.	1988).	
                                                                                             11	

       [¶21]	 	 As	 discussed	 previously,	 the	 conveyance	 of	 the	 Beckerman	 lot	

from	Nettie	Pooler	to	the	Haskells	in	1978	left	the	lot	with	no	access	to	South	

Crane	Lane.		When	Nettie	Pooler	conveyed	the	Beckerman	lot	to	the	Haskells,	

she	owned	only	the	Conant	lot;	she	had	conveyed	the	Pooler	lot	to	Bruce	and	

Cynthia	 Pooler	 three	 years	 earlier.	 	 Although,	 as	 a	 result	 of	 the	 2002	

settlement,	 there	 is	 now	 access	 to	 the	 Beckerman	 lot	 over	 the	 Pooler	 lot,	

Nettie	 Pooler	 could	 not	 have	 conferred	 a	 right-of-way	 over	 the	 Pooler	 lot	

because	she	did	not	own	it	at	the	time	she	conveyed	the	Beckerman	lot	to	the	

Haskells.		Therefore,	any	referenced	right-of-way	“as	now	used	and	laid	out”	

in	 the	 deed	 conveying	 the	 Beckerman	 lot	 would	 necessarily	 have	 been	 over	

the	Conant	lot.	

	      [¶22]	 	 The	 court	 found	 that	 the	 right-of-way	 exists	 over	 the	 Conants’	

paved	 driveway	 to	 and	 from	 South	 Crane	 Lane,	 observing	 that	 “the	 Conants	

will	have	to	share	their	driveway	with	Mr.	Beckerman	.	.	.	.”		The	court	further	

stated	that	“the	right	of	way	over	the	Conant	lot	creates	a	loop	back	to	South	

Crane	 Lane	 .	 .	 .	 which	 allows	 .	 .	 .	 vehicles	 to	 safely	 exit	 the	 Beckerman	 lot.”		

Because	 the	 Conants	 did	 not	 move	 for	 additional	 findings	 of	 fact,	 we	 will	

assume	 that	 the	 court’s	 explicit	 finding	 that	 the	 right-of-way	 exists	 over	 the	

Conants’	paved	driveway	is	supported	by	an	implicit	finding	that	the	driveway	
12	

is	the	location	of	the	right-of-way	“as	now	used	and	laid	out”	in	1978,	if	that	

finding	is	supported	by	the	record.		See	Blanchard	v.	Blanchard,	2016	ME	140,	

¶	15,	148	A.3d	277.			

      [¶23]	 	 Rodney	 Pooler	 testified	 that	 the	 properties	 were	 connected	

“shortly	after”	the	Dulacs	acquired	the	Beckerman	lot	in	1962	when	the	boat	

ramp	 was	 installed.	 This	 was	 approximately	 sixteen	 years	 prior	 to	 the	

Haskells	 acquiring	 the	 lot.	 	 The	 installation	 of	 the	 boat	 ramp	 connected	 the	

driveways	forming	a	loop	that	allowed	vehicles	“to	drive	down,	back	the	boat	

in,	and	then	drive	right	out	the	other	driveway.”		Bruce	Pooler	acknowledged	

during	his	testimony	that	the	Haskells	would	access	the	Beckerman	lot	using	

the	paved	driveway	over	the	Conant	lot	from	time	to	time.	

	     [¶24]		Beckerman	testified	that	the	Haskells	told	him	that	they	used	“the	

loop”	to	access	their	camp.		Beckerman	further	testified	that	when	he	was	the	

Rome	 town	 attorney	 he	 assisted	 Nettie	 Pooler	 and	 the	 Haskells	 with	 a	 legal	

matter	 regarding	 their	 properties,	 which	 means	 that	 the	 court	 could	

reasonably	 have	 inferred	 that	 he	 had	 occasion	 to	 see	 “the	 loop”	 as	 it	 existed	

when	 Nettie	 Pooler	 owned	 the	 Conant	 lot	 and	 the	 Haskells	 owned	 the	

Beckerman	lot.	
                                                                                                               13	

	       [¶25]	 	 There	 is	 nothing	 in	 the	 record	 to	 suggest	 that	 the	 driveways	

forming	“the	loop”	have	changed	since	they	were	connected	by	the	boat	ramp,	

years	before	the	Haskells	acquired	the	Beckerman	lot.		Based	on	the	evidence	

in	the	record,	the	trial	court	could	have	inferred	that	the	phrase	“as	now	used	

and	 laid	 out,”	 which	 appeared	 for	 the	 first	 time	 in	 the	 deed	 conveying	 the	

Beckerman	lot	to	the	Haskells,	referred	to	the	paved	driveway	portion	of	“the	

loop”	on	the	Conant	lot.	

        [¶26]	 	 The	 trial	 court	 did	 not	 err	 when	 it	 determined	 that	 the	

right-of-way	conveyed	in	the	1978	deed	was	over	the	existing	paved	driveway	

on	the	Conant	lot.9		

        The	entry	is:	

                          Judgment	affirmed.	
	
	       	        	        	        	        	
	
	                                  	




    9		After	the	briefs	and	record	in	this	appeal	had	been	filed	and	were	before	us,	Beckerman	moved	

to	 correct	 the	 record	 pursuant	 to	 M.R.	 App.	 P.	 5(e),	 to	 include	 exhibits	 admitted	 in	 the	 previous,	
April	 2014,	 trial	 between	 the	 parties.	 	 Although	 the	 parties	 stipulated	 to	 the	 inclusion	 of	 the	
transcript	from	the	previous	trial,	they	did	not	stipulate	to	the	inclusion	of	the	exhibits	discussed	in	
that	transcript.		Therefore,	the	exhibits	were	not	before	the	trial	court	in	this	matter	and	cannot	be	
considered	on	appeal.		See	U.S.	Bank	N.A.	v.	Curit,	2016	ME	17,	¶	13,	131	A.3d	903.		Accordingly,	we	
deny	the	motion.	
14	

Catherine	 R.	 Connors,	 Esq.	 (orally),	 and	 Jared	 S.	 des	 Rosiers,	 Esq.,	 Pierce	
Atwood	LLP,	Portland,	for	appellants	Ricky	and	Monica	Conant	
	
Alton	 C.	 Stevens,	 Esq.	 (orally),	 Marden,	 Dubord,	 Bernier	 &	 Stevens,	 P.A.	 LLC,	
Waterville,	for	appellee	Peter	M.	Beckerman	
	
	
Kennebec	County	Superior	Court	docket	number	RE-2012-63	
FOR	CLERK	REFERENCE	ONLY